ORDER
PER CURIAM.
Timothy A. Snead appeals the judgment of his convictions, following a jury trial in the Circuit Court of Jackson County, of one count of forcible rape, § 566.080; one count of statutory rape in the second degree, § 566.084; one count of forcible sodomy, § 566.060; and one count of statutory sodomy in the second degree, § 566.064. The appellant was sentenced to concurrent terms in the Missouri Department of Corrections of life for forcible rape and forcible sodomy, and seven years for statutory rape and statutory sodomy.
In his sole point on appeal, the appellant claims that the trial court plainly erred in allowing, over his objection, the State, during its closing argument, to draw an analogy between what happened to the victim and what happened to a venireperson concerning the violation of a trust relationship because, in doing so, the court “allowed the State to argue ... facts that were not in evidence, which personalized the case to the jury, in violation of [the appellant’s] rights to due process of the law and to a fair trial[.]”
We affirm pursuant to Rule 30.25(b).